Fourth Court of Appeals
                                San Antonio, Texas
                                      January 28, 2015

                                    No. 04-14-00877-CR

                                    Manuel G. MUÑOZ,
                                        Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 437th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014CR2011
                       Honorable Lori I. Valenzuela, Judge Presiding

                                          ORDER

      In accordance with the court’s opinion of this date, this appeal is DISMISSED FOR LACK
OF JURISDICTION.

       It is so ORDERED on January 28, 2015.


                                              _____________________________
                                              Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of January, 2015.

                                              _____________________________
                                              Keith E. Hottle, Clerk